Exhibit 10.26

R.R. DONNELLEY & SONS COMPANY

DIRECTOR RESTRICTED STOCK UNIT AWARD

This Restricted Stock Unit Award (“Award”) is granted as of this      day of
                 (the “Grant Date”) by R.R. Donnelley & Sons Company, a Delaware
corporation (the “Company”), to                      (“Grantee”). This Award is
made to Grantee pursuant to the provisions of the Company’s 2004 Performance
Incentive Plan (the “2004 PIP”). Capitalized terms not defined herein shall have
the meanings specified in the 2004 PIP.

1. Grant of Award. The Company hereby credits to Grantee                     
restricted stock units (the “RSUs”), subject to the restrictions and on the
terms and conditions set forth herein. Grantee shall indicate acceptance of this
Award by signing and returning a copy hereof.

2. Issuance of Common Stock in Satisfaction of Restricted Stock Units.

(a) Except to the extent otherwise provided in paragraphs 2(b) or (c) below, on
each of the first, second and third anniversary of the Grant Date (the “Vesting
Dates”) the number of shares of Common Stock equal to one-third of the RSUs (the
“Vesting RSUs”) and cash in the amount of Dividend Equivalents (as defined
below) earned with respect to such Vesting RSUs pursuant to paragraph 4 below
shall be delivered to the Grantee; provided, however, that the Grantee may elect
to defer the delivery of the shares of Common Stock underlying any of the
Vesting RSUs until the date such Grantee ceases to be a member of the Board of
Directors of the Company (the “Board”) or such other date as required by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
by delivering a Deferral Election to the Company in accordance with
Section 409A.

(b) On the date the Grantee ceases to be a member of the Board or such other
date as required by Section 409A, shares of Common Stock with respect to any
remaining RSUs (including any Vesting RSUs deferred by the Grantee) and cash in
the amount of Dividend Equivalents earned with respect to such RSUs pursuant to
paragraph 4 below shall be delivered to the Grantee.

(c) Upon the Acceleration Date associated with a Change in Control, shares of
Common Stock with respect to any remaining RSUs (including any Vesting RSUs
deferred by the Grantee) and cash in the amount of Dividend Equivalents earned
with respect to such RSUs pursuant to paragraph 4 below shall be delivered to
the Grantee in accordance with the terms of the 2004 PIP.



--------------------------------------------------------------------------------

(d) Each RSU shall be cancelled upon the issuance of a share of Common Stock (or
cash with respect to fractional shares) with respect thereto.

3. Fractional Shares. Any fractional shares of Common Stock that would otherwise
be deliverable as set forth above, shall be paid in cash based upon the fair
market value of a share of Common Stock on the date of distribution.

4. Dividends. Dividends or other distributions that are payable (other than
dividends or distributions for which the record date is prior to the date
hereof) during the period commencing on the date hereof and ending on the date
on which no RSUs shall remain outstanding (due to issuance of shares of Common
Stock (or cash) in satisfaction of RSUs pursuant to paragraphs 2 and 3) on a
like number of shares of Common Stock as are equal to the number of RSUs then
outstanding shall be credited to a book keeping account for the Grantee (the
“Dividend Equivalents”). Such accounts shall be credited quarterly (beginning on
the last day of the calendar quarter in which the first credit to the account
was made) with an amount of interest on the balance (including interest
previously credited) at an annual rate equal to the then current yield
obtainable on United States government bonds having a maturity date of
approximately five years.

5. Rights as a Shareholder. Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of the RSUs.

6. Withholding Taxes.

(a) As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, the Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable and allowable laws or regulations, to withhold and pay over as income
or other withholding taxes (the “Required Tax Payments”) with respect to the
Award and any Dividend Equivalents. If Grantee shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to Grantee.

(b) Grantee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award and any Dividend
Equivalents (the “Tax Date”), equal to the Required Tax Payments, or
(3) directing the Company to withhold a number of shares of Common Stock (or
cash) otherwise issuable to Grantee pursuant to this Award and any Dividend
Equivalents having a fair market value, determined as of the Tax Date, equal to
the Required Tax Payments or any combination of (1)-(3). Any fraction of a share
of Common Stock which would be required to satisfy such



--------------------------------------------------------------------------------

an obligation shall be disregarded and the remaining amount due shall be paid in
cash by Grantee. No certificate representing a share of Common Stock shall be
delivered until the Required Tax Payments have been satisfied in full. For
purposes of this Award and any Dividend Equivalents, the fair market value of a
share of Common Stock on a specified date shall be determined by reference to
the average of the high and low transaction prices in trading of the Common
Stock on such date as reported in the New York Stock Exchange-Composite
Transactions, or, if no such trading in the Common Stock occurred on such date,
then on the next preceding date when such trading occurred.

7. Miscellaneous

(a) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b) This Award shall be governed in accordance with the laws of the State of
Illinois.

(c) This Award shall be binding upon and inure to the benefit of any successor
or successors to the Company.

(d) Neither this Award nor the RSUs nor any rights hereunder or thereunder may
be transferred or assigned by Grantee other than:

(1) by will or the laws of descent and distribution;

(2) in whole or in part to one or more transferees; provided that (i) any such
transfer must be without consideration, (ii) each transferee must be a “family
member” of Grantee, a trust established for the exclusive benefit of Grantee
and/or one or more family member of Grantee or a partnership whose sole equity
owners are Grantee and/or family members of Grantee, and (iii) such transfer is
specifically approved by the Company’s EVP and General Counsel or the Committee
following the receipt of a completed Assignment of Restricted Stock Unit Award
attached hereto as Exhibit A; or

(3) as otherwise set forth in an amendment to this Agreement.

In the event the RSUs are transferred as contemplated in this Section 7(d), such
transfer shall become effective when approved by the Company’s General Counsel
or the Committee (as evidenced by counter execution of the Assignment of
Restricted Stock Unit Award on behalf of the Company), and such RSUs may



--------------------------------------------------------------------------------

not be subsequently transferred by the transferee other than by will or the laws
of descent and distribution. Any transferred RSU shall continue to be governed
by and subject to the terms and conditions of the 2004 PIP and this Agreement
and the transferee shall be entitled to the same rights as Grantee as if no
transfer had taken place. Except as permitted by the foregoing, the RSUs and
this Award may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the RSUs, the RSUs and all rights hereunder shall immediately become null and
void. As used in this Section, “family member” with respect to any person,
includes any child, step-child, grandchild, parent, step-parent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law and sister-in-law, including
adoptive relationships, and any person sharing the transferor’s household (other
than a tenant or employee).

(e) The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement, the RSUs
or the Dividend Equivalents. This Agreement and the RSUs are subject to the
provisions of the 2004 PIP and shall be interpreted in accordance therewith.

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

R.R. Donnelley & Sons Company By:  

 

Name:   Suzanne Bettman Title:   General Counsel

 

Accepted:  

 

  [Name]